ORIGD AL                                        05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0208


                                         OP 22-0208


 BRYAN HUGH HINDMAN,
                                                                         FV,ED
                                                                          MAY 1 0 2022
              Petitioner,                                              Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
       v.
                                                                      ORDER
 PETE BLUDWORTH, Warden,
 Crossroads Correctional Center,

              Respondent.



       Bryan Hugh Hindman has filed a Petition for Writ of Habeas Corpus, contending
that he is due an additional 571 days of street time credit along with the 1,254 days of credit
he received in a September 9, 2021 judgment, imposing a sentence upon revocation, issued
in the Fourth Judicial District Court, Missoula County. Hindman includes copies of the
sentencing judgments and sentence calculations.
       Upon review of this Court's docket, we observe that Hindrnan has an appeal pending
of this same judgment. State v. Hindman, No. DA 21-0548, Notice of Appeal filed Nov. 3,
2021. Hindman has counsel to represent him in this appeal, and briefing has not begun.
The remedy of habeas corpus is not a substitute for a direct appeal of a conviction and
sentence. An appeal is the proper forum to in which to litigate the issues. State v. Wright,
2001 MT 282, Vij 36-37, 307 Mont. 349, 42 P.3d 753.
       Without reaching the merits, we must dismiss Hindrnan's petition for habeas corpus
relief. Accordingly,
       IT IS ORDERED that Hindman's Petition for Writ of Habeas Corpus is
DISMISSED, without prejudice.
      The Clerk is directed to provide a copy of this Order to counsel of record; to Chad
M. Wright, Appellate Defender Division; to Kirsten H. Pabst, Missoula County Attorney;
and to Bryan Hugh Hindman personally.
      DATED this          day of May, 2022.




                                                               Justices




                                          2